Title: To George Washington from George Clinton, 10 March 1780
From: Clinton, George
To: Washington, George


          
            Dear Sir,
            Albany 10th March 1780
          
          I have to acknowlege the Receipt of your Excellency’s Letters of the 5th & 20th Ulto—The Legislature had under their Consideration last Fall a more suitable Provision for the Officers and Privates forming the Quota of this State in the Continental Army—they were interrupted in this Business by their rising sooner than was intended, occasioned by the Expectation of the Arrival of the French Fleet—Early in their present Meeting they reassumed the Consideration of this Subject and I would fain hope that such Measures will be taken as will leave the Troops without any just Cause of future Complaint. I am sensible their meritorious Services have not been hitherto properly noticed and their present distressed Situation apologizes in some Measure for their hasty Determination to quit the Service but I could wish that in communicating this Resolution they had observed a greater Degree of Delicacy in those Expressions which respect the Legislature of the State to which they belong especially while their Memorial on this Subject was depending before them. They may nevertheless rely on my best Intentions to serve them.
          I have received from Colo. Van Schaick the Return of his Regiment and I am happy in acquainting your Excellency that exclusive of Cavalry, Regimented Artificers &c. the Quota of Troops fixed for this State for the ensuing Campaign is fully complete. I have the Honor to be with the highest Sentiments of Respect & Esteem your Excellency’s most obedt sert
          
            Geo: Clinton
          
        